DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for height positioning the replica in the dental model” in claim 10.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said removable fastening means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a detachable dental simulation system” comprising “a dental model manufactured…” and “a curved surface where a replica according to claim 10 is supported”, however claim 10 refers to a digital replica and the model in claim 18 is physical.  It is therefore unclear how a physical model could receive a digital replica.    Similarly claim 10 recites the digital replica being positioned in the manufactured dental model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holger et al. (US 2011/0294093).
Holger shows a dental implant replica/analog for a dental model (5 shown in a model in Fig. 7), the model having a hole with a bottom (as seen at bottom of 5 in Fig. 7; it is noted that claim 10 does not positively recite the dental model) with a longitudinal axis (through the center), and being made up of a body with a proximal end (bottom of Fig 8a-b) and a distal end (top of Fig. 8a-b) which determine between them a distal segment (upper portion of Fig. 8a-b) and a proximal segment (lower portion of Fig. 8a-b), wherein the proximal segment comprises means for height positioning the replica in the dental model (see 112 above, for purposes of examination this is considered as a fitting between the manufactured implant replica and model; additionally, this is NOT being treated as 112 6th since sufficient structure is recited following) said means comprise a curved surface on the proximal end of the replica for height positioning of the replica in the bottom of the hole (proximal end of Fig. 8a-b show the curve into the flat face), the distal segment comprises connection means to connect the replica to a dental prosthesis (112 6th for any conventional abutment/prosthesis attachment such as that shown in the top of Fig. 8b), and the proximal end comprises connection means to connect the replica to the bottom of the hole in the dental model (112 6th for a screw attachment; threaded bore 4d; [0038]).  However, while Holger discusses utilizing CAD/CAM to manufacture the dental model from a digital model, it does not discuss the digital stage of the implant replica.  It would have been obvious to one 
With respect to claim 11, the height positioning means of the replica comprise a notch in the body of the replica (one of notch 4a for instance).  With respect to claim 12, angular and axial positioning means which prevent rotation of the replica on the axis (4a).  With respect to claim 13, the angular positioning means are a flat surface in the body of revolution of the replica (4a).  With respect to claim 14, the connection means for connecting the replica to a dental prosthesis are a threaded perforation (Holger does not explicitly state that the bore 5a includes threading, however the Office takes official notice that it is well known in the dental implant art to include a threading for attaching an abutment/prosthesis).  With respect to claims 15-17, the connection means for connecting to the dental model comprise removable fastening means/screw and an inner threading to house a screw ([0038] discusses the threading/screw attachment).
System claim 18 is rejected similarly to the above (see 112 rejection).  It is also noted that the 3D additive technology to manufacture is considered product-by-process where only the resulting physical dental model is at issue with a hole and curved bottom surface (which is shown in Fig. 7 for accepting the replica with curved bottom of Fig. 8a-b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772